Citation Nr: 1516679	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-14 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to the restoration of an 80 percent disability rating for service-connected bilateral hearing loss, to include the question of the propriety of the reduction of the 80 percent rating to 20 percent, effective July 1, 2012.

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease with intermittent lumbosacral strain (hereinafter "lumbar spine disability").

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and D.D.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1964 to December 1966.

These matters come to the Board of Veterans' Appeals (Board) on appeal from September 2010 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In a September 2010 rating decision, the RO continued a 10 percent disability rating for the Veteran's service-connected lumbar spine disability and denied entitlement to a TDIU. 

Also on appeal is an April 2012 rating decision, which reduced the Veteran's disability rating for bilateral hearing loss from 80 percent to 20 percent.  The issue is properly phrased as whether the RO's rating reduction was proper, rather than as a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  In this case, the rating reduction was initiated by VA and not as a result of a claim for an increased rating for the Veteran's bilateral hearing loss initiated by the Veteran.  Accordingly, the Board finds that a claim for increased rating for service-connected bilateral hearing is not before the Board at this time.
In April 2012, the Veteran testified during a hearing before RO personnel; a transcript of that hearing is associated with the claims file.  In addition, the Veteran and D.D. testified at a videoconference hearing before the undersigned Acting Veterans Law Judge in October 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to an increased rating for the Veteran's service-connected lumbar spine disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2010 rating decision, the Veteran was granted an increased rating for his bilateral hearing loss from 40 percent to 80 percent, effective September 22, 2010.

2.  In January 2012, the RO issued the Veteran a rating decision notifying him of a proposed reduction in rating of his service-connected bilateral hearing loss from 80 percent to 20 percent.

3.  The proposed reduction was in an April 2012 rating decision, effective July 1, 2012.

4.  The RO complied with the procedural requirements in reducing the assigned rating for the Veteran's service-connected bilateral hearing loss from 80 to 20 percent, effective July 1, 2012.

5.  The June 2011 and February 2012 VA audiological examinations showed sustained improvement in the Veteran's hearing acuity.  


CONCLUSION OF LAW

The reduction of a rating from 80 percent to 20 percent for bilateral hearing loss, effective July 1, 2012, was proper; hence, the criteria for restoration of the 80 percent disability rating have not been met.  The claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

It is noted, however, that this appeal stems from disagreement with a 38 C.F.R. 
§ 3.105(e) reduction rather than a denial of a claim or application for benefits. The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  For this reason, the Board concludes that the VCAA does not apply to the claim decided herein. 

Even so, the Veteran was sent correspondence in January 2012 which, in pertinent part, informed him of what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the general information used by VA to determined disability rating(s) and effective date(s). In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

Further, the Veteran has had the opportunity to present evidence and argument in support of his case, and underwent VA audio examinations in June 2011 and February 2012 which appear to be accord with the requirements of 38 C.F.R. § 4.85(a).  Although the Veteran criticizes the adequacy of the VA examinations performed in June 2011 and February 2012, the Board observes that their findings are consistent. Thus, it appears his criticism goes to the fact the findings indicated his hearing loss warranted a lower disability rating.  No other purported inaccuracies or prejudice have been demonstrated with respect to those examinations and for the reasons detailed below, the Board finds that the examination findings support the reduction in this case.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Therefore, even if the VCAA were applicable to this case, the duty to assist requirements have been satisfied.

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence but only after following certain procedural guidelines.  When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.   First there must be a rating action proposing the reduction, and giving the veteran 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested, and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2014).  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2014). 

In this case, the RO followed proper procedure in reducing the assigned rating for the Veteran's service-connected hearing loss.  He underwent a VA audiology examination in June 2011, and the subsequent January 2012 rating decision proposed to reduce the assigned rating.  The notification letter for that rating decision informed him that he had 60 days in which to submit evidence, and of his right to request a predetermination hearing.  He submitted additional evidence and indicated his disagreement with the proposed rating.  He was afforded a predetermination hearing in April 2012.  Thereafter, the proposed reduction was effectuated by the April 2012 rating decision, effective from July 1, 2012, which is consistent with the requirement that effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action expires.  Inasmuch as the RO followed proper procedure, the Veteran is not entitled to the benefit sought on appeal on that basis. 

Therefore, the Board must now address whether the competent evidence warranted a reduction in the assigned rating.  In considering the propriety of a reduction, the Board will consider the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the purpose of determining whether the condition has demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Pursuant to 38 C.F.R. § 3.344(a), (c), if a rating has been in effect for more than 5 years, then rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension. 38 C.F.R. § 3.344(a), (c).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history. Id. 

Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction. Ratings for diseases subject to temporary or episodic improvement, such as epilepsy, asthma, ulcers, and many skin diseases, will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 
38 C.F.R. § 3.344(a), (c). 

The foregoing provisions apply to ratings that have continued for long periods of time at the same level (5 years or more). They do not apply to disabilities that have not become stabilized and are likely to improve. Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating. 38 C.F.R. § 3.344(c).  In this case, the provision of 38 C.F.R. § 3.344 are not applicable as the 80 percent disability rating had been in effect for less than 5 years. 

The assignment of disability ratings for hearing impairment are derived by a mechanical, i.e., nondiscretionary application of the rating schedule to the numeric designations based on the examination results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. Each ear will be considered separately. 38 C.F.R. § 4.86(a). The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz , and 70 decibels or more at 2,000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be considered separately. 

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Historically, service connection for bilateral hearing loss was established by a November 2005 rating decision, and an initial 40 percent rating was assigned.  In an August 2010 rating decision, the RO granted a higher 80 percent rating for bilateral loss, effective February 22, 2010.  The basis for that increase was a February 22, 2010, VA audiological examination report that showed average pure tone thresholds of 79 decibels in the left ear and 76 decibels in the right ear, with speech recognition scores of 36 percent in the left ear and 42 percent in the right ear.  Such findings corresponded with Level IX for the left and right ears.  See 38 C.F.R. §§ 4.85 and 4.86.  Based on those findings, the RO assigned an 80 percent rating, effective from the February 22, 2010, VA examination showing an increase in severity of the Veteran's service-connected bilateral hearing loss disability.   The Board notes that based on consideration of Table VII, the correct percentage that should have been assigned based on Level IX in each ear was 60 percent (based on findings in the February 2010 VA audiological examination), and an even lower rating would be warranted based on 38 C.F.R. § 4.86.   

In June 2011, the Veteran underwent a VA audiological examination in the development of his claim for a TDIU.  At that time, average pure tone thresholds were 72.5 decibels in the left ear and 77.5 decibels in the right ear.  Speech recognition was measured at 80 percent in the left ear and 84 percent in the right ear.  Applying those values to Table VI resulted in a numeric designation of Level IV in the left ear and Level III in the right ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produced a 20 percent disability rating.   The Board notes that hearing in the Veteran's left ear satisfied the definition of an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86.  Therefore, the Board will also evaluate the results for the left ear under Table VIa to see if a higher rating results.  The results of the Veteran's pure tone threshold tests in the left ear equates to a level VIII in the left ear.  See 38 C.F.R. § 4.85, Table VIa. When Level VIII in the left ear and Level III in the right ear are applied to Table VII, they correspond to 20 percent rating and no more under the provisions of 38 C.F.R. § 4.85.  Thus, the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment does not change the result that a 20 percent rating was warranted.  

In February 2012, the Veteran was afforded an additional VA audiological examination.  At that time, average pure tone thresholds were 80 decibels in the left ear and 82.5 decibels in the right ear.  Speech recognition was measured at 88 percent in the left ear and 60 percent in the right ear.   Applying those values to Table VI resulted in a numeric designation of Level III in the left ear and Level VIII in the right ear.  38 C.F.R. § 4.85, Table VI (2014).  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produced a 20 percent disability rating.  At that time, the requirements for consideration for exceptional pattern of hearing impairment under 38 C.F.R. § 4.86 were not met. The Board notes that VA verified with the February 2012 audiologist that testing was performed without the use of the Veteran's hearing aids.

Based on the entire recorded history of the appellant's hearing loss, therefore, the Board finds that there was a sufficient basis upon which to conclude that there was an actual and sustained improvement in the appellant's bilateral hearing loss disability as of the June 2011 VA examination.  Significantly, the fact that the results of two separate audio examinations, conducted within 2 years of each other, both corresponded to a 20 percent rating, indicates that there was a consistent level of functional impairment resulting from his hearing loss, and that his disability no longer rises to a level consistent with a 80 percent rating.

The above determination is based upon consideration of applicable rating provisions.  The Board is cognizant that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of a veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the Board observes that the June 2011 and February 2012 VA examinations did not explicitly provide an opinion as the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. However, the Veteran has not provided any specific contentions as to how this defect may prejudice this case.   However, nothing in this opinion, or the other evidence of record, indicates that a rating in excess of 20 percent is warranted.  In pertinent part, the Board observes the Court indicated in Martinak that the purpose of such an opinion is to address whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, the record does not reflect the effects of the Veteran's hearing loss take his case outside the norm so as to warrant the assignment of any higher evaluation on an extra-schedular basis.  The symptoms of the disability have been accurately reflected by the schedular criteria, and without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
In view of the foregoing, the Board finds that the reduction effectuated by the RO was supported not only by the June 2011 VA examination, but by the subsequent VA examination in February 2012.  The facts established that there had been material improvement and therefore, the reduction from 80 percent to 20 percent for the Veteran's service-connected bilateral hearing loss was proper.

In reaching this conclusion, the Board has considered the Veteran's statements that hearing loss does not improve and has gotten worse, and the Veteran is certainly competent to provide such testimony regarding his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the results of independent hearing tests are more probative on the matter of whether the Veteran's hearing loss disability improved than the Veteran's lay statements.  Furthermore, while the Veteran has submitted internet articles in support of his contentions as to how hearing loss should be evaluated, they are general in nature and do not specifically relate to the facts and circumstances surrounding this particular case.   As noted above, hearing is evaluated, for VA purposes, based on a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed, and the Board has no discretion in this matter. Lendenmann v. Principi, 3 Vet. App. 345 (1992).


ORDER

The reduction in rating of the Veteran's service-connected bilateral hearing loss disability from 80 percent to 20 percent was proper; the appeal is denied. 


REMAND

The Veteran last underwent a VA examination to address the severity of his service-connected lumbar spine disability in September 2011.  Thus, the Board finds that remand is necessary in order to afford the Veteran a new and contemporaneous VA examination to assess the severity of his service-connected lumbar spine disability with findings responsive to all applicable rating criteria, both orthopedic and neurological.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim on appeal for a higher rating for his service-connected lumbar spine disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, attempts to identify and obtain any outstanding, pertinent treatment records must be made before a decision is made in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his service-connected low back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes, to include identification of all orthopedic and neurological manifestations of his disability.

4.  Conduct the appropriate development to adjudicate the claim of entitlement to TDIU, to include providing any necessary VA examinations.  

3.  Then, readjudicate the claims remaining on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Kristin Haddock
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


